Citation Nr: 0003314	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected tonsillitis and pharyngitis.

2.  Entitlement to an increased disability rating for 
service-connected rhinosinusitis, currently rated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than August 5, 
1997, for an award of an increased rating to 10 percent for 
service-connected rhinosinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted an increased disability 
rating to 10 percent for service-connected rhinosinusitis and 
assigned an effective date of August 5, 1997, for that 
increase and denied an increased (compensable) disability 
rating for service-connected tonsillitis and pharyngitis.


FINDINGS OF FACT

1.  Service-connected tonsillitis and pharyngitis is 
currently manifested by subjective complaints of a recurrent 
sore throat and no objective findings on examination.

2.  Service-connected rhinosinusitis is currently manifested 
by x-ray findings of left maxillary sinusitis, subjective 
complaints of recurrent nasal discharge, sneezing, and 
frontal headaches, and objective findings of mild congestion 
of turbinates.

3.  Service connection for rhinosinusitis has been in effect 
since 1967 with a noncompensable rating assigned at that 
time.

4.  The RO received a claim for an increased rating for 
service-connected rhinosinusitis on August 5, 1997.

5.  It is not ascertainable from the evidence of record that 
an increase in disability of the service-connected 
rhinosinusitis occurred within one year prior to the receipt 
of the claim for an increased rating.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for service-connected 
tonsillitis and pharyngitis is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6599-
6516 (1999).

2.  An increased rating for service-connected rhinosinusitis, 
currently rated as 10 percent disabling, is not warranted. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6522-6513 (1999).

3.  An effective date earlier than August 5, 1997, for an 
award of an increased rating to 10 percent for 
service-connected rhinosinusitis is not warranted.  
38 U.S.C.A. § 5510(b) (West 1991); 38 C.F.R. § 3.400(o) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO received a claim for an increased rating for 
service-connected nose and throat conditions on August 5, 
1997, stating that they had worsened.  The last time the 
service-connected tonsillitis and pharyngitis and 
rhinosinusitis conditions had been evaluated by VA was in 
1974.  Accordingly, the Board construes the veteran's request 
for an increased rating as a well grounded claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The veteran subsequently perfected 
an appeal to the Board of the denial of a compensable rating 
for service-connected tonsillitis and pharyngitis; of the 
award of a 10 percent rating for service-connected 
rhinosinusitis; and of the effective date of the award of the 
10 percent rating for the service-connected rhinosinusitis.  

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the service-connected tonsillitis and 
pharyngitis, which are unlisted conditions in the VA Schedule 
for Rating Disabilities, are rated analogously under the 
criteria for chronic laryngitis which is an appropriate 
because that criteria contemplate symptoms such as hoarseness 
and inflammation of the throat which are also symptoms of 
tonsillitis and pharyngitis.  38 C.F.R. § 4.20, 4.27, 4.97, 
Diagnostic Code 6599-6516 (1999); see Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).  That 
criteria provides a 10 percent rating for hoarseness, with 
inflammation of cords or mucous membrane.  A 30 percent 
rating is provided for hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6599-
6516 (1999).

On a September 1997 VA examination report, the examiner noted 
subjective complaints of a recurrent sore throat for many 
years.  There were no objective findings on examination, and 
the examiner noted that the mouth and throat were within 
normal limits.  Thus, the Board finds that service-connected 
tonsillitis and pharyngitis is currently manifested by 
subjective complaints of a recurrent sore throat and no 
objective findings on examination.  Accordingly, the Board 
concludes that an increased (compensable) rating is not 
warranted for service-connected tonsillitis and pharyngitis 
because there are no current findings compatible with 
hoarseness or inflammation of the tonsils or pharynx.  
38 C.F.R. § 4.97, Diagnostic Code 6599-6516 (1999).

Service-connected rhinosinusitis is rated under a 
"built-up" diagnostic code which takes into consideration 
symptoms of both allergic or vasomotor rhinitis and chronic 
maxillary sinusitis.  38 C.F.R. § 4.27, 4.97, Diagnostic Code 
6522-6513 (1999).  Under the former criteria, a 10 percent 
rating may be assigned for a condition without polyps but 
with greater than 50-percent of nasal passage on both sides 
or complete obstruction on one side.  A 30 percent rating may 
be assigned for a condition with polyps.  Under the latter 
criteria, a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

In this case, a September 1997 VA x-ray report reflected 
findings of left maxillary sinusitis.  On a September 1997 VA 
Nose and Sinuses examination report, the examiner noted 
subjective complaints of recurrent nasal discharge, sneezing, 
and frontal headaches.  Objectively, there was mild 
congestion of turbinates.  Thus, the Board finds that 
service-connected rhinosinusitis is currently manifested by 
x-ray findings of left maxillary sinusitis, subjective 
complaints of recurrent nasal discharge, sneezing, and 
frontal headaches, and objective findings of mild congestion 
of turbinates.  There is no evidence of record of any 
incapacitating episodes of sinusitis and no evidence of more 
than six non-incapacitating episodes per year of sinusitis.  
Accordingly, the Board concludes that a rating higher than 10 
percent is not warranted in this case.  38 C.F.R. § 4.97, 
Diagnostic Code 6522-6513 (1999).

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1999).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98 (Sept. 23, 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) stated in Harper that the phrase "otherwise, 
date of receipt of claim" in the paragraph (2) of the 
regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VAOPGCPREC 12-98 at 3.  Such an 
increase must still exist at the same level of severity 
presently, of course, because VA compensation is awarded for 
present or current levels of disability and not for 
disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable".  Hazan, 
10 Vet. App. at 521.

In this case, the RO received a claim for an increased rating 
for service-connected rhinosinusitis on August 5, 1997.  
There is no evidence of record dated within one year prior to 
that date that shows an increase in disability of the 
service-connected rhinosinusitis.  Therefore, the Board 
concludes that it is not ascertainable from the evidence of 
record that an increase in disability of the 
service-connected rhinosinusitis occurred within one year 
prior to the receipt of the claim for an increased rating.  
Accordingly, an effective date for the increased rating 
earlier than August 5, 1997, the date of receipt of claim, is 
not warranted in this case.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o) (1999).



ORDER

An increased (compensable) rating for service-connected 
tonsillitis and pharyngitis is denied.

An increased rating for service-connected rhinosinusitis, 
currently rated 10 percent disabling, is denied.

An effective date earlier than August 5, 1997, for an award 
of an increased rating to 10 percent for service-connected 
rhinosinusitis is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

